EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kory D. Christensen on 12/31/2020.
The application (Claim 48, lines 1-3) has been amended as follows: 
48.	A non-transitory computer-readable medium comprising program code that, when executed by a processor, cause the processor to perform a method of displaying monitoring data, the method comprising:











DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 29-48 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not teach the combination of elements including a medical monitoring system; the system storing historical parameter data for a patient obtained from at least two different signal sampling devices; the historical parameter data corresponding to at least two respective physiological parameters of the patient; retrieving the patient’s historical parameter data of at least two different types corresponding to the two different signal sampling devices for a specified time interval; continuously displaying in a monitoring time interval current physiological parameters for the patient, and comparatively displaying in a historical monitoring time interval the patient’s historical parameter data of the two types on at least two different respective areas of the graphical user interface; in response a new historical monitoring time interval being specified, retrieving the patient’s historical parameter data of at least two different types for the new specified historical monitoring time interval, and comparatively displaying the patient’s historical parameter data of each of the two types for the new specified 
Carnes (US 2014/0022256) discloses a system and method for medical devices that display patient-related data; the system having a storage module for storing values of measured physiologic parameters, wherein patient data may include medical history; data from multiple medical devices may be captured and placed on one or more trend charts/graphs, and displayed for evaluation and analysis by a medical professional; historical medical events of interest may be displayed for evaluation of measured physiologic parameters during a measured time period or point in time; data and/or information from multiple medical devices may be captured and placed on trend charts/graphs, and displayed for evaluation; a display screen shows multiple graphs, each representing a respective parameter values; a marker or time alignment scroll bar extends through all four parameters at a common point; moving the marker from a first point in time to a second point in time for one physiologic parameter causes corresponding changes to other physiologic parameters; a monitor is configured to display multiple graphs each representing a measured physiologic parameter versus time; the plurality of graphs are aligned with respect to each other along a time axis; a medical professional are enabled to compare physiologic parameter values at different points of time; multiple parameters may be displayed on a single graph or on multiple graphs.
 Stewart (US 2009/0054743) discloses systems and methods for monitoring physiological parameters of patients, and apparatuses for displaying and manipulating the display of information related to monitored physiological parameters.  Stewart teaches monitoring a plurality of physiological parameters of a patient using a plurality of physiological 
Stewart and Carnes fail to teach or suggest at least two type of data is displayed in a historical monitoring interval, and current parameter data is continuously presented in a monitoring interval; the displayed two type of data being updated according to a change in the historical monitoring time interval; and comparatively displaying in a historical monitoring time interval the patient’s historical parameter data of each type in at least two different respective areas of the graphical user interface; and retrieving the patient’s historical parameter data of the two different types, in response to specifying a new historical monitoring time interval, for the new specified historical monitoring time interval, and comparatively displaying the patient’s historical parameter data of each type for the new specified historical monitoring time interval in different respective areas of the graphical user interface.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIOMARA L BAUTISTA/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        



February 22, 2021